          Case 1:20-cv-01895-JEB Document 18 Filed 02/26/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 KOHL HARRINGTON,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )
                                                              Civil Action No. 20-1895 (JEB)
                                                    )
 FOOD AND DRUG                                      )
 ADMINISTRATION, et al.,                            )
                                                    )
                 Defendants.                        )
                                                    )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s February 12, 2020, Minute Order, the parties respectfully submit

this joint status report and their respective positions with regard to a schedule for further

proceedings in this Freedom of Information Act (“FOIA”) litigation involving certain requests

submitted to the U.S. Food and Drug Administration (“FDA”).

I.      Plaintiff’s Position

        Plaintiff’s complaint addresses 8 requests. To date, Defendant has failed to provide a

determination as to any of them. Plaintiff has attempted to negotiate a processing rate for the

subject requests with Defendant. Defendant has declined to discuss the requests at issue before

the court without also dealing with requests that are the subject of other litigation, or not the subject

of litigation at all; this includes a significant majority of Plaintiff’s requests to Defendant that have

been “administratively closed” and are not currently being processed.

        It is plaintiff’s position that this court has jurisdiction over the 8 requests at issue, and

Defendant continues to violate FOIA by failing to respond. Plaintiff believes that an order
          Case 1:20-cv-01895-JEB Document 18 Filed 02/26/21 Page 2 of 5




requiring Defendant to process 500 pages of potentially responsive records per month is

appropriate.

II.    Defendant’s Position

       The parties have conferred about the eight FOIA requests at issue here. They also have

discussed, more broadly, a possible framework for managing more than 900 additional FOIA

requests Plaintiff submitted to FDA. Despite these efforts, the parties have been unable to reach

an agreement.

       FDA takes its obligations under FOIA seriously and is committed to providing information

to Plaintiff, as well as other members of the public. While the eight FOIA requests Plaintiff

selected to litigate here may be in the foreground, a view of this case through a wider lens reveals

a troubling landscape.

       Within a recent two-year period alone, Plaintiff has submitted over 2,200 FOIA requests.

FDA already has responded to approximately 1,300 of those requests, but Plaintiff’s stream of

submissions continues unabated. Ten of Plaintiff’s requests are the subject of another FOIA

lawsuit that predated this case. See Harrington v. FDA, Civ. A. No. 20- 0656 (RDM) (D.D.C.

filed Mar. 9, 2020) (“Harrington I”). The parties in Harrington I agreed to a rolling production

schedule, see id. ECF No. 13, and FDA’s Center for Veterinary Medicine (“CVM”) has made

multiple productions to Plaintiff. The requests at issue in Harrington I cover a 20-year period and

involve over 30 record custodians/sources. As a result, CVM’s review and production of records

in Harrington I are expected to continue for some time. Plaintiff, however, has since proceeded

with this lawsuit and submitted even more requests to the agency. Plaintiff also has submitted to

FDA requests that postdate the filing of this lawsuit. It is a considerable understatement to state




                                                 2
          Case 1:20-cv-01895-JEB Document 18 Filed 02/26/21 Page 3 of 5




that the sheer volume of Plaintiff’s continually accruing requests has substantially burdened FDA’s

limited FOIA resources.

       Both before and since Plaintiff filed Harrington I in March 2020, FDA has been receptive

and willing to discuss with Plaintiff a productive path forward regarding his existing and consistent

stream of new requests. FDA has conferred with Plaintiff’s counsel on multiple occasions, but

they have not been willing to address FDA’s concerns about the backlog of Plaintiff’s FOIA

requests and the continuing number of requests submitted. Plaintiff focuses solely upon the eight

requests at issue here and will not address his greater than 900 remaining requests and continual

stream of new requests.

       Plaintiff’s unwillingness to engage in these discussions—whether informally through FDA

FOIA staff with Plaintiff, through agency mediation, or through Plaintiff’s counsel—and address

the broader issues related to his expanding volume of FOIA requests poses multiple problems.

FDA has proposed that Plaintiff narrow the requests he has outstanding, prioritize them, and close

out redundant requests or those in which he is no longer interested, which would be a meaningful

step to resolve the backlog issue so that FDA can confidently move forward with resolving the

FOIA requests at issue in this case. Currently, FDA lacks a sufficient understanding of the actual

scope of the overall processing burden associated with all of Plaintiff’s FOIA requests.

Furthermore, Plaintiff has failed to continue discussion with FDA about whether he foresees filing

additional FOIA lawsuits about subsets of his FOIA requests. Any such lawsuits have the potential

to disrupt or impact previously agreed upon production schedules.

       In light of the issues set forth above, the agency is unable to commit to Plaintiff’s proposal

for a processing rate of 500 pages per month for the eight requests at issue. Nevertheless, the

agency will agree to commence at this time processing of six requests that are assigned to FDA’s



                                                 3
          Case 1:20-cv-01895-JEB Document 18 Filed 02/26/21 Page 4 of 5




Office of Regulatory Affairs and Office of the Commissioner components. With respect to these

six requests, FDA anticipates making an initial production on or before March 26, 2021. FDA

will act in good faith to release records on a rolling basis every six weeks thereafter until the review

and production are complete.

        The agency is not able at this time, however, to provide a schedule for the remaining two

requests at issue here. These two requests are assigned to FDA’s CVM component, which, as

noted above, is currently processing and releasing records in response to the ten requests at issue

in Harrington I. CVM also has multiple other requests from Plaintiff in its processing queue that

pre-date the two at issue in this case. Once CVM completes the processing of the ten requests at

issue in Harrington I and Plaintiff’s other, earlier submitted requests remaining in its queue, the

agency will propose a schedule for the remaining two requests at issue.

                                           *       *       *
        The parties propose to file another joint status report on or by April 12, 2021.




                                                   4
         Case 1:20-cv-01895-JEB Document 18 Filed 02/26/21 Page 5 of 5




Dated: February 26, 2021            Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division

                              By:   /s/ Robert A. Caplen
                                    ROBERT A. CAPLEN, D.C. Bar #501480
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2523
                                    robert.caplen@usdoj.gov

                                    Counsel for Defendants


                              By:   /s/ Matthew Topic
                                    Matthew Topic, D.C. Bar No. IL0037
                                    Joshua Burday, D.C. Bar No. IL0042
                                    Merrick Wayne, D.C. Bar No. IL0058
                                    LOEVY & LOEVY
                                    311 N. Aberdeen, Third Floor
                                    Chicago, IL 60607
                                    (312) 243-5900
                                    foia@loevy.com

                                    Counsel for Plaintiff




                                       5
